Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BG-566

IN RE MIKE MEIER
                                                          2016 DDN 395
A Member of the Bar of
the District of Columbia Court of Appeals

Bar Reg. No. 444132

BEFORE: Blackburne-Rigsby, Chief Judge; Glickman, Associate Judge; and
        Nebeker, Senior Judge.
                                ORDER
                       (Filed – September 7, 2017)

       On consideration of the certified order of the Virginia State Bar Disciplinary
Board suspending respondent from the practice of law for thirty days by agreed
disposition; this court’s June 9, 2017, order temporarily suspending respondent and
directing him to show cause why identical reciprocal discipline should not be
imposed; the statement of Disciplinary Counsel regarding reciprocal discipline; it
appearing that respondent did not file a response to this court’s show cause order;
and it further appearing that respondent provided a D.C. Bar R. XI, § 14 (g)
affidavit to Disciplinary Counsel on June 27, 2017, but failed to file a copy in this
court as required, it is

       ORDERED that Mike Meier is hereby suspended from the practice of law in
the District of Columbia for a period of thirty days. See In re Sibley, 990 A.2d
483, 487-88 (D.C. 2010) (explaining that the presumption of identical discipline in
D.C. Bar R. XI, § 11 (c) will prevail except in “rare” cases); In re Cole, 809 A.2d
1226, 1227 n.3 (D.C. 2002) (explaining that in unopposed reciprocal matters the
“imposition of identical discipline should be close to automatic”). For purposes of
reinstatement, the suspension will not begin to run until such time as respondent
files his D.C. Bar R. XI, § 14 (g) affidavit in this court.

                                PER CURIAM